Citation Nr: 0119329	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-14 282 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for stricture of the 
urethra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

At his hearing before the undersigned, sitting as a travel 
member of the Board, the veteran indicated that he had been 
treated for the claimed disability since 1970 at the VA 
medical facility in Charleston.  The record reflects that 
while treatment records for the period of January 1993 to May 
1993 have been associated with the claims file, other records 
have not been obtained.  VA medical records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Inasmuch as a determination on 
the merits of the veteran's appeal cannot be made without 
consideration of that evidence, the case is necessarily 
remanded to obtain such records. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain copies of all 
inpatient and outpatient treatment 
records pertaining to any urological 
treatment of the veteran from 1970 to the 
present for incorporation into the record 
from the VA medical center in Columbia, 
South Carolina.

If the search for records has negative 
results, documentation to that effect 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  Thereafter, the claims file should be 
referred to a VA urologist or appropriate 
specialist.  He is requested to review 
the claims folder, including the service 
medical records and the records of the 
veteran's hospitalization in May 1955.  
Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran's stricture of the 
urethra is etiologically related to, 
and/or has been aggravated by, the 
veteran's service.  

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in 

completing the above development, and we trust that it will 
attend to this development in an expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




